Citation Nr: 0720032	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cervical spine disability and if so whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to July 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut. 

In August 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in January 2006, it 
was remanded for additional development.

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Entitlement to service connection for cervical spine 
disability was denied in an unappealed rating decision of 
August 2002.

2.  The subsequently received evidence includes evidence that 
is no cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim.

3.  Cervical spine disability was not present in service, was 
not manifested within one year of the veteran's discharge 
from service, and is not otherwise etiologically related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for cervical spine 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  Cervical spine disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the cervical spine during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim to reopen.  
Therefore, no further development with respect to this matter 
is required. 

With respect to the reopened claim, the record reflects that 
the originating agency provided the appellant with notice 
required under the VCAA, to include notice concerning the 
disability-rating and effective-date elements of the claim, 
by letters dated in February 2006 and March 2006.  Although 
VA did not specifically inform the appellant that he should 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

Unfortunately, most of the veteran's service medical records 
were presumably destroyed in the accidental fire at the 
National Personnel Records Center (NPRC) in 1973.  The record 
reflects that all indicated development to obtain service 
medical records and alternative records has been completed 
and that further development to obtain service medical 
records would be futile.  All available post-service medical 
evidence identified by the appellant has been obtained.  In 
addition, the veteran was afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the pertinent implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in April 2007.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Claim to Reopen

Entitlement to service connection for disability of the 
cervical spine was denied in a rating decision of July 2002 
because there was no medical evidence linking the veteran's 
current disability of the cervical spine to his military 
service.  The denial was continued in an August 2002 rating 
decision because the evidence received since the July 2002 
decision included no medical evidence linking the veteran's 
cervical spine disability to his military service.  The 
veteran did not perfect an appeal of either of these 
decisions.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence received since the August 2002 decision includes 
an October 2003 letter from P.J. Hackett, D.C., expressing 
his opinion that the degenerative changes of the veteran's 
cervical spine, more than likely resulted from previous 
compression trauma, which might be related to his service as 
a paratrooper.  This evidence is not cumulative or redundant 
of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to raise a reasonable possibility of 
substantiating the claim.  Therefore, it is new and material 
and reopening of the claim is in order.

Reopened Claim

Factual Background

As noted above, most of the veteran's service medical records 
are unavailable; however, the report of examination for 
separation is of record and it shows that the veteran's 
cervical spine was found to be normal on clinical evaluation.  
Morning reports indicate that the veteran was seen at the US 
Army Hospital, but no further information regarding that 
hospital stay is given.  Personnel records note that the 
veteran took a parachuting course.  Service personnel records 
further indicate that a line of duty determination was 
changed to not in line of duty/due to own misconduct.   

In April 1974, the veteran filed a claim for service 
connection for residuals of head trauma.  He did not mention 
his cervical spine in this claim.  In February 1977, he was 
afforded VA general medical and neurological examinations.  
The general medical examination of his musculoskeletal system 
was negative, and the neurological examination was entirely 
negative.

The earliest medical evidence of any disorder of the cervical 
spine is the report of a January 2002 VA X-ray study.  It 
shows that the veteran was found to have severe degenerative 
changes at C4-5 and C5-6, as well as loose bodies anterior to 
C2. 

In a February 2003 letter, the veteran stated that as a 
paratrooper in the military, made about eighty pumps (jerks) 
from a 34-foot tower, about 100 parachute landing falls, and 
32 parachute jumps (jerks) from five different airplanes.  He 
said that this caused stiff neck, headaches, and pulled back 
muscles.  He stated that he was placed on light duty 
frequently after parachute jumps.  

An October 2003 letter from P.J. Hackett, D.C., notes that 
the veteran was under his care for a spinal condition.  The 
letter notes that the veteran has significant degenerative 
changes of his cervical spine, which more than likely 
resulted from previous compression trauma, which might be 
related to his paratrooping.  Dr. Hackett's records reflect 
that he initially saw the veteran in September 2003 and that 
the veteran reported having chronic neck pain since serving 
as a paratrooper. 

At the videoconference before the undersigned, the veteran 
stated that he injured his neck and other areas in a fall 
during combat training and was placed on light duty for three 
weeks as a result.  He also indicated that he had made 
approximately 32 parachute jumps.  With respect to post-
service treatment for his cervical spine, he indicated that 
he was treated by a private physician about one year after 
his discharge from service and was not treated again until he 
saw Dr. Hackett.

The report of a March 2007 VA exam notes that the claims file 
was reviewed.  The impression was moderate osteoarthritic 
disease of the cervical spine, C4-5 and C5-6.  The examiner 
opined that given the lack of sufficient documentation to 
support a link between the veteran's degenerative joint 
disease of the cervical spine and an inservice injury, his 
cervical spine degenerative joint disease is more likely 
related to his age than his military service.  The examiner 
pointed out that a primary care note dated September 8, 2004, 
states that the veteran's neck pain occurred in 2000-2001, 
which is about 50 years after his military service.  

Legal Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. At 54.

Analysis

Although the veteran might have sustained neck trauma in 
service, the fact remains that his cervical spine was found 
to be normal on examination for discharge, he did not include 
disability of the cervical spine when he initially filed a 
claim for service connection in April 1974, almost 20 years 
following his discharge from service, and no evidence of a 
cervical spine disorder was found on the VA examinations in 
February 1977.   

Moreover, the medical evidence initially documents the 
presence of a cervical spine disorder in January 2002, more 
than 40 years after the veteran separated from service.  The 
Board has considered the opinion of Dr. Hackett that the 
veteran's cervical spine disability might be related to his 
duties as a paratrooper.  The Board has found this opinion to 
be speculative in nature since the chiropractor provided no 
assessment of the likelihood that the disorder is related to 
service.  Moreover, the record reflects that Dr. Hackett 
initially saw the veteran in 2003.  He did not provide the 
supporting rationale for his opinion and in the Board's 
opinion it is reasonable to assume that his opinion was in 
large part based on the history provided by the veteran of 
having chronic neck pain since serving as a paratrooper.  The 
Board has not found this history to be reliable in view of 
the normal findings on the examination for discharge and the 
VA examinations in February 1977, the fact that the veteran's 
earlier claim for service connection did not include the 
cervical spine, the absence of any medical evidence of a 
cervical spine disorder until more than 40 years after the 
veteran's discharge from service, and the fact that this 
history was provided after the veteran had already filed a 
claim for service connection for this disability.  

The Board has found the March 2007 VA medical opinion against 
the claim to be more persuasive because it was provided after 
an examination of the veteran and a review of the veteran's 
pertinent medical history.

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

New and material evidence having been presented, reopening of 
the claim of entitlement to service connection for cervical 
spine disability is granted.

Entitlement to service connection for cervical spine 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


